id office uilc cca_2008111014143945 ------------- number release date from ------------------------ sent monday date pm to ----------------------------------------------------------- cc --------------------------------------------------------------------------------- subject qualified_offer question a few weeks ago i received a question about qualified offers and responded by addressing a few scenarios that advice led to follow up questions below are the questions answers and original advice do not hesitate to contact myself or branch -- at ------------------- if you have any additional questions regarding qualified offers or sec_7430 generally please q when does the qualified_offer_period begin in a cdp proceeding a a qualified_offer may not be made in a cdp proceeding unless the underlying liability is properly at issue pursuant to sec_6320 or sec_6330 in cases where the taxpayer can properly dispute the liability such as a case involving self-assessed liability a qualified_offer may be submitted in the cdp hearing although the regulations do not specifically address cdp the general rules and principles apply and sec_301_7430-7 is instructive applying the general rules and principles as well as the cited regulation the qualified_offer_period begins on the date of the first letter that allows the taxpayer an opportunity for administrative review by appeals the opportunity for administrative review is the key to start the qualified_offer_period in cdp cases the pertinent document would be either the notice of lien filing and right to a hearing or notice_of_intent_to_levy and right to a hearing q can a qualified_offer be made on an oic - doubt as to liability in order for a taxpayer to be entitled to recover attorney fees under the qualified_offer_rule there a no must be a judicial determination that the amount of the liability is less than or equal to the qualified_offer an oic - doubt as to liability is subject_to judicial review only if it is raised in a cdp proceeding and rejected in a notice_of_determination that is timely petitioned to the tax_court if a taxpayer raises an oic - doubt as to liability in a cdp hearing the tax_court only has jurisdiction to review the rejection of the oic for an abuse_of_discretion the court does not have jurisdiction to determine the amount of the liability since there is no judicial determination as to the amount of the liability the qualified_offer_rule does not apply hence the taxpayer may not submit a qualified_offer when disputing the rejection of an oic based on doubt as to liability sec_7430 excludes from the qualified_offer_rule any proceeding where the liability is not in issue doubt please do not hesitate to contact branch -- below are a few scenarios if in a qualified_offer may not be made in a cdp proceeding unless the underlying liability is properly at issue pursuant to sec_6320 or sec_6330 a qualified_offer may not be made in a proceeding where the issue is entitlement to an installment_agreement or offer_in_compromise a qualified_offer may be made in a proceeding where the issue is entitlement to sec_6015 innocent spouse relief a qualified_offer may not be made in a declaratory_judgment proceeding a qualified_offer may not be made in a proceeding to enforce or quash a summons issued pursuant to the code a qualified_offer may not be made in a proceeding to restrain disclosure under sec_6110
